Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 1 of 11 APRIL 28, 2014 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS STRONG FIRST QUARTER PERFORMANCE Jasper, Indiana - April 28, 2014 German American Bancorp, Inc. (NASDAQ: GABC) today reported another period of strong financial performance during the first quarter of 2014.During the quarter ended March 31, 2014, German American’s reported net income of $6.3 million, which was an increase of approximately 9%, on a reported net income basis, above the net income of $5.8 million in the first quarter of 2013.Net income per share in the current quarter increased by approximately 4% to $0.48 versus $0.46 for the comparable period of 2013. As compared to the first quarter results in the prior year, this year’s earnings were positively affected by a $2.0 million, or approximately 12%, increase in net interest income. This net interest income improvement was driven primarily by growth within the Company’s loan portfolio, as end of period total loans, exclusive of loans held for sale, increased by $171 million, or approximately 14%, in 2014 relative to loans outstanding as of March 31, 2013. Further enhancing the Company’s 2014 first quarter earnings comparison was a $1.0 million, or 23% increase, in non-interest income (exclusive of net gains on the sales of loans and securities).This increase was driven by a $772,000 increase in insurance revenue, a $193,000 increase in investment services revenue, and a $106,000 increase in deposit service charges in 2014.German American’s quarterly year-over-year performance was also reflective of a $385,000 decrease in net gains from securities sales, as well as a $278,000 decrease in net gains from the sale of residential mortgage loans. The Company’s total non-interest expenses increased by approximately $1.6 million during first quarter of 2014 compared to the same quarter of last year.This increase was affected by the inclusion of the United Commerce Bancorp operation which was acquired by the Company effective October 1, 2013, a new financial center in Columbus, Indiana, and the roll-out of the Company’s new digital banking systems in the first quarter of 2014 operating expenses. “We’re pleased with our strong start in terms of financial performance during 2014, and remain very optimistic regarding the level of loan demand and economic strength we’re seeing throughout our footprint,” stated Mark A. Schroeder, German American’s Chairman & CEO.“While the continuation of the prolonged period of depressed interest rates creates a difficult operating environment within the banking industry, it is very encouraging to have been able to post this level of financial performance to start the new year.” The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.16 per share which will be payable on May 20, 2014 to shareholders of record as of May 10, 2014. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 2 of 11 Balance Sheet Highlights Total assets for the Company totaled $2.146 billion at March 31, 2014, a decrease of $17.4 million, or 1%, compared with December 31, 2013 and an increase of $167.4 million, or 9%, compared with March 31, 2013. March 31, 2014 loans outstanding decreased by $18.0 million or approximately 5% on an annualized basis, compared with year-end 2013, and increased $170.6 million, or 14%, compared to March 31, 2013 total loans outstanding. The reduction in loans during the first quarter of 2014 compared with year-end 2013 was largely related to a seasonal decline in agricultural loans. End of Period Loan Balances 03/31/14 12/31/13 03/31/13 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $12.6 million at March 31, 2014 compared to $9.4 million of non-performing assets at year-end 2013 and $11.7 million at March 31, 2013.Non-performing assets represented 0.59% of total assets at March 31, 2014 compared to 0.44% of total assets at December 31, 2013, and compared to 0.59% at March 31, 2013.Non-performing loans totaled $11.8 million at March 31, 2014 compared to $8.4 million at year-end 2013 and compared to $9.9 million of non-performing loans at March 31, 2013.Non-performing loans represented 0.86% of total loans at March 31, 2014 compared with 0.61% of total outstanding loans at year-end 2013 and 0.83% of total loans outstanding at March 31, 2013.The increase in non-performing loans during the first quarter of 2014 was primarily attributable to a single commercial relationship. Non-performing Assets (dollars in thousands) 03/31/14 12/31/13 03/31/13 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) 16 8 - Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ Restructured Loans $ $ $ NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 3 of 11 The Company’s allowance for loan losses totaled $15.5 million at March 31, 2014 representing an increase of $900,000, or 25% on an annualized basis, from year-end 2013 and a decline of $250,000, or 2%, from March 31, 2013.The allowance for loan losses represented 1.13% of period-end loans at March 31, 2014 compared with 1.05% of period-end loans at year-end 2013 and 1.32% of period-end loans at March 31, 2013.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.The Company held a discount on acquired loans of $5.4 million as of March 31, 2014, $5.9 million at year-end 2013 and $3.1 million at March 31, 2013. Total deposits decreased $44.4 million or 10% on an annualized basis, as of March 31, 2014 compared with December 31, 2013 total deposits and increased by $107.9 million or 7% compared with March 31, 2013. End of Period Deposit Balances 03/31/14 12/31/13 03/31/13 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ Results of Operations Highlights – Quarter ended March 31, 2014 Net income for the quarter ended March 31, 2014 totaled $6,305,000 or $0.48 per share, an increase of $496,000, or 4% on a per share basis, from the first quarter of 2013 net income of $5,809,000 or $0.46 per share and a decline of $284,000, or 4% on a per share basis, from the fourth quarter of 2013 net income of $6,589,000 or $0.50 per share. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 4 of 11 Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended March 31, 2014 Quarter Ended December 31, 2013 Quarter Ended March 31, 2013 Principal Balance Income/ Expense Yield/ Rate Principal Balance Income/ Expense Yield/ Rate Principal Balance Income/ Expense Yield/ Rate Assets Federal Funds Sold and Other Short-term Investments $ $
